Citation Nr: 1541098	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  14-03 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to October 1969.  

These matters come before the Board of Veterans' Appeals (Board) from a July 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in February 2014, and a copy of the transcript has been associated with the claims file.  

Pursuant to an August 2014 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, the Veteran's current representative is Veterans of Foreign Wars of the United States (VFW).  The Board notes that the Veteran's prior representative prepared the latest VA Form 646, Statement of Accredited Representative in Appealed Case, submitted in January 2014; however, given the Board's favorable decision herein, there is no harm in adjudicating the Veteran's appeal.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, he has been diagnosed with PTSD which is due to a verified in-service stressor.  

2.  Resolving reasonable doubt in the Veteran's favor, bilateral hearing loss is related to the Veteran's active service.  

3.  Resolving reasonable doubt in the Veteran's favor, tinnitus is shown by the related to the Veteran's active service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015).  

2.  The criteria for the service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).  

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.1.02, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, any further discussion of VA's duties to notify and assist is not warranted given the Board's favorable decision herein.  


II.  Service Connection - Generally  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.A.  Service Connection - PTSD  

The Veteran claims entitlement to service connection for posttraumatic stress disorder (PTSD) as a result of his active service experiences in Vietnam.  

Service connection for PTSD in particular requires the presence of three elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2015).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association.  38 C.F.R. § 4.125(a) (2015).  

Although the November 2010 VA examiner failed to diagnose the Veteran with PTSD, private evidence of record, including Vet Center and counseling records, clearly documents a diagnosis of PTSD.  Therefore, resolving reasonable doubt in favor of the Veteran, he has a current diagnosis of PTSD.  

Additionally, the Veteran has consistently reported his alleged stressor incidents, including at the February 2014 Board hearing.  He has also provided supporting evidence such as lay statements from family members and personal photographs documenting his stressors during active service in Vietnam.  The Board accepts such evidence as corroboration of the claimed in-service stressors which is consistent with the time, place, and circumstances of the Veteran's active service.  See  21-1MR, Part IV, Subpart ii, 1.D.13.1.  

Finally, private medical evidence of record indicates that there exists a causal nexus between the Veteran's current PTSD and his claimed in-service stressors.  Specifically, Vet Center records document that the Veteran has been "affected by PTSD issues after his trauma" in Vietnam during active service.  Additionally, a private psychologist noted that the Veteran's PTSD is "of a chronic nature" and "directly related" to his experiences during active service in Vietnam.  

Given the above, and after resolving any reasonable doubt in favor of the Veteran, he has satisfied the elements of service connection for PTSD.  Accordingly, the Board finds that the Veteran's PTSD is related to service and service connection for PTSD is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


II.B.  Service Connection - Bilateral Hearing Loss & Tinnitus  

The Veteran also claims entitlement to service connection for bilateral hearing loss and tinnitus as a result of active service, to include noise exposure.  Based upon the Veteran's consistent and credible statements regarding noise during active service, the Board concludes that the Veteran experienced noise exposure during active service.  The evidence of record, including a March 2012 VA examination report and private audiology records, also documents that the Veteran has a current bilateral hearing loss disability as defined by VA, as well as a current diagnosis of subjective tinnitus.  See 38 C.F.R. § 3.385.  

Following a review of the medical and lay evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's currently diagnosed bilateral hearing loss and tinnitus are related to his active service, including his in-service noise exposure.  In particular, even though the March 2012 VA examiner was unable to provide a positive nexus opinion, a private medical opinion in March 2014 states that there is at least a 50 percent probability that the Veteran's bilateral hearing loss is related to his noise exposure during active service, and that he has experienced ongoing worsening tinnitus since that time.  Accordingly, the Board resolves any reasonable doubt in the Veteran's favor and finds that service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 


ORDER

Service connection for PTSD is granted.  

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


